18-11358-mew          Doc 638        Filed 12/14/18 Entered 12/14/18 18:28:32                       Main Document
                                                   Pg 1 of 6


     Justin E. Rawlins (admitted pro hac vice)
     Daniel J. McGuire (admitted pro hac vice)
     Carrie V. Hardman
     WINSTON & STRAWN LLP
     200 Park Avenue
     New York, NY 10166
     Tel: (212) 294-6700
     Fax: (212) 294-4700

 Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                   Chapter 11

     RELATIVITY MEDIA, LLC, et al.,1                          Case No. 18-11358 (MEW)

                              Debtors.                        (Jointly Administered)


              NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                       ON DECEMBER 18, 2018 AT 11:00 A.M. (ET)

        PLEASE TAKE NOTICE that a hearing (the “Hearing”) has been scheduled for
 December 18, 2018 at 11:00 AM (Eastern Time) before the Honorable Michael E. Wiles in
 Courtroom 617, United States Bankruptcy Court for the Southern District of New York, One
 Bowling Green, New York, New York 10004.

        PLEASE TAKE FURTHER NOTICE that an agenda for the Hearing is set forth below.
 Copies of each pleading identified below can be viewed on the Court’s website at
 www.nysb.uscourts.gov and the website of the Debtors’ proposed notice and claims agent, Prime
 Clerk LLC, at https://cases.primeclerk.com/relativity.




 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is: 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
18-11358-mew   Doc 638      Filed 12/14/18 Entered 12/14/18 18:28:32        Main Document
                                          Pg 2 of 6


                                HEARING AGENDA
                          DECEMBER 18, 2018 AT 11:00 AM (ET)

    I.   FEE APPLICATIONS

         1. Second Interim Fee Application of M-III Partners as Provider of Interim
            Management Services for the Debtors and Debtors in Possession for the Period
            From August 1, 2018 Through October 31, 2018 [Docket No. 606]

                Response Deadline:        Pursuant to the Order Authorizing the Establishment
                                          of Certain Notice, Case Management and
                                          Administrative Procedures [Docket No. 221] and the
                                          Notice of Hearing on Second Interim Applications
                                          for Allowance of Compensation for Professionals
                                          Services Rendered and Reimbursement of Expenses
                                          [Docket No. 612], the deadline to object was
                                          December 11, 2018 at 4:00 PM ET.

                Responses Received:       None

                Related Documents:

                   a. Notice of Hearing on Second Interim Applications for Allowance of
                      Compensation for Professionals Services Rendered and Reimbursement
                      of Expenses [Docket No. 612]

                   b. Certificate of No Objection Under 28 U.S.C. 1746 Regarding Interim
                      Fee Applications [Docket No. 632]

                Status:     The hearing on this motion will proceed.

         2. Second Application of Robins Kaplan LLP, as Counsel to the Official Committee of
            Unsecured Creditors for Interim Compensation for Professional Services Rendered
            and Reimbursement of Actual and Necessary Expenses for the Period of August 1,
            2018 through and Including September 30, 2018 [Docket No. 610]

                Response Deadline:        Pursuant to the Order Authorizing the Establishment
                                          of Certain Notice, Case Management and
                                          Administrative Procedures [Docket No. 221] and the
                                          Notice of Hearing on Second Interim Applications
                                          for Allowance of Compensation for Professionals
                                          Services Rendered and Reimbursement of Expenses
                                          [Docket No. 612], the deadline to object was
                                          December 11, 2018 at 4:00 PM ET.

                Responses Received:       None




                                             2
18-11358-mew   Doc 638   Filed 12/14/18 Entered 12/14/18 18:28:32         Main Document
                                       Pg 3 of 6


               Related Documents:

                   a. Notice of Hearing on Second Interim Applications for Allowance of
                      Compensation for Professionals Services Rendered and Reimbursement
                      of Expenses [Docket No. 612]

                   b. Declaration of Thomas G. FitzGerald in Support of Second Application
                      of Robins Kaplan LLP, as Counsel to the Official Committee of
                      Unsecured Creditors for Interim Compensation for Professional
                      Services Rendered and Reimbursement of Actual and Necessary
                      Expenses for the Period of August 1, 2018 through and Including
                      September 30, 2018 [Docket No. 621]

                   c. Certificate of No Objection Under 28 U.S.C. 1746 Regarding Interim
                      Fee Applications [Docket No. 632]

               Status:    The hearing on this motion will proceed.

         3. Second Application of Winston & Strawn LLP, as Counsel to the Debtors, for
            Interim Compensation for Professional Services Rendered and Reimbursement of
            Actual and Necessary Expenses for the Period August 1, 2018 Through and
            Including October 31, 2018 [Docket No. 611]

               Response Deadline:       Pursuant to the Order Authorizing the Establishment
                                        of Certain Notice, Case Management and
                                        Administrative Procedures [Docket No. 221] and the
                                        Notice of Hearing on Second Interim Applications
                                        for Allowance of Compensation for Professionals
                                        Services Rendered and Reimbursement of Expenses
                                        [Docket No. 612], the deadline to object was
                                        December 11, 2018 at 4:00 PM ET.

               Responses Received:      None

               Related Documents:

                   a. Notice of Hearing on Second Interim Applications for Allowance of
                      Compensation for Professionals Services Rendered and Reimbursement
                      of Expenses [Docket No. 612]

                   b. Certificate of No Objection Under 28 U.S.C. 1746 Regarding Interim
                      Fee Applications [Docket No. 632]

               Status:    The hearing on this motion will proceed.




                                           3
18-11358-mew    Doc 638    Filed 12/14/18 Entered 12/14/18 18:28:32           Main Document
                                         Pg 4 of 6




    II.    RELIEF FROM STAY MOTION

           4. Continued Hearing on Carol Genis’ Motion for Relief from Stay. Motion for
              Relief from the Automatic Stay [Docket No. 577]

                 Response Deadline:        Pursuant to the Order Authorizing the Establishment
                                           of Certain Notice, Case Management and
                                           Administrative Procedures [Docket No. 221] and the
                                           Notice of Rescheduling of November 14, 2018
                                           Hearing to November 16, 2018 at 11:00 AM (ET)
                                           [Docket No. 584], the deadline to object was
                                           November 9, 2018 at 4:00 PM ET.

                 Responses Received:

                     a. Opposition of Official Committee of Unsecured Creditors to Motion for
                        Relief from Stay Filed by Carol Genis [Docket No. 587]

                     b. Declaration of Scott F. Gautier in Support of Opposition of Official
                        Committee of Unsecured Creditors to: (1) Motion for Relief from Stay
                        Filed by Carol Genis; and (2) Motion for Entry of an Order Modifying
                        the Automatic Stay, to the Extent Applicable, to Permit Payment of
                        Defense Costs Under the Directors & Officer Policy Filed by Steven
                        Mnuchin [Docket No. 589]

                     c. Reply in Support of Motion for Relief from Stay [Docket No. 594]

                     d. Supplemental Brief in Support of Motion for Relief from Stay [Docket
                        No. 627]

                     e. Declaration of Hamid R. Rafatjoo in Support of Supplemental Brief in
                        Support of Motion for Relief from Stay [Docket No. 628]

                     f. Supplemental Opposition of the Official Committee of Unsecured
                        Creditors to Motion for Relief from Stay and Supplemental Brief in
                        Support of Motion for Relief from Stay [Docket No. 630]

                 Related Documents:        None

                 Status:    The continued hearing on this motion will proceed.

    III.   ADJOURNED MATTERS

           5. Continued Hearing on Certain Cure and Assumption and Assignment
              Objections. Notice of Adjournment and Continued Hearing on Certain Cure and
              Assumption and Assignment Objections [Docket No. 549]


                                              4
18-11358-mew     Doc 638     Filed 12/14/18 Entered 12/14/18 18:28:32           Main Document
                                           Pg 5 of 6


                  Response Deadline:        Pursuant to the Notice [Docket No. 549], the
                                            deadline to object has passed.

                  Responses Received:       See chart below; see also Statement and Reservation
                                            of Rights of the Official Committee of Unsecured
                                            Creditors to the Debtors’ Notice of (I) Proposed
                                            Assumption and Assignment of Executory Contracts
                                            and Unexpired Leases in Connection with Sale and
                                            (II) Associated Cure Costs [Docket No. 400].

                  Status:                   See chart below

                            The Assumption and Cure Objections

               Name              Dkt. No.     Contract Nos.                    Status
  IATM, Inc.                    363         1542-1548             Continued to January 29, 2019
                                                                  at 11:00 AM (ET)
  WWE Studios, Inc.             362         3882                  Resolved pursuant to prior
                                                                  stipulation [Docket No. 383]
  Kevin Costner, BlackWhite, 367            445-457, 1771-1773    Continued to January 29, 2019
  LLC and Tig Films, Inc.                                         at 11:00 AM (ET)
  Steven Soderbergh and Populist 410        2500,                 Continued to January 29, 2019
  Pictures, Inc.                            2503,                 at 11:00 AM (ET)
                                            3250
  Tarsem Singh and Oedipus 413              2331, 2332, 2333,   Continued to January 29, 2019
  Productions, Inc.                         2334, 3340          at 11:00 AM (ET)
  UME                      423              3604-3608,    3610, Partial resolution has been
                                            3611, 3613-3626,    reached, and the parties are
                                            3630                working to resolve the
                                                                remaining issues; the hearing
                                                                with respect to the remaining
                                                                unresolved issues is continued
                                                                to January 29, 2019 at 11:00
                                                                AM (ET)
  Viacom                        433         2452, 2453, 3255, Continued to January 29, 2019
                                            3694, 3695          at 11:00 AM (ET)
  Paramount                     433         2435, 2436, 2437, Continued to January 29, 2019
                                            2438, 2439, 2440, at 11:00 AM (ET)
                                            2448
  Informal objection by Sony                3147,    3150-3155, Continued to January 29, 2019
  Music Entertainment                       3159,    3161-3168, at 11:00 AM (ET)
                                            3170, 3171, 3174-
                                            3177,    3179-3187,
                                            3189, 3190




                                               5
18-11358-mew      Doc 638      Filed 12/14/18 Entered 12/14/18 18:28:32          Main Document
                                             Pg 6 of 6


              Name                  Dkt. No.     Contract Nos.                  Status
  Informal objection by Walt                   3778-3782           Resolution pending. Until such
  Disney Pictures                                                  time as Walt Disney Pictures’
                                                                   objection is withdrawn or
                                                                   otherwise disposed of or
                                                                   consensually resolved, such
                                                                   matter is continued to January
                                                                   29, 2019 at 11:00 AM (ET)
  Informal objection by Twentieth              3524                Continued to January 29, 2019
  Century Fox Film Corporation                                     at 11:00 AM (ET)


            6. [Chapter 11 Case No. 15-11989-MEW] Motion to Dismiss Case No. 15-11989.
               Motion for an Order Converting These Cases Under Chapter 7 of the Bankruptcy
               Code or, Alternatively, Dismissing These Chapter 11 Cases [Case No. 15-11989;
               Docket No. 2330]

                Status:    At the November 16, 2018 hearing, it was agreed that the status
                           conference on this motion will be further adjourned to January 29, 2019
                           at 11:00 AM (ET).



  Dated: December 14, 2018           WINSTON & STRAWN LLP
         New York, NY
                                     By: /s/ Carrie V. Hardman
                                         Justin E. Rawlins (admitted pro hac vice)
                                         Daniel J. McGuire (admitted pro hac vice)
                                         Carrie V. Hardman
                                         200 Park Avenue
                                         New York, NY 10166
                                         Tel: (212) 294-6700
                                         Fax: (212) 294-4700

                                           Counsel to the Debtors and Debtors in Possession




                                                 6
